NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2301-18T2

SUE ANN ERICKSON,

          Plaintiff-Appellant,

v.

JEFFREY GULICK, SHARON
GULICK, BOROUGH OF
WASHINGTON, BOROUGH
OF WASHINGTON SHADE
TREE COMMISSION, and
BOROUGH OF WASHINGTON
PUBLIC WORKS,

     Defendants-Respondents.
____________________________

                   Submitted October 31, 2019 – Decided April 23, 2020

                   Before Judges Alvarez and Nugent.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Docket No. L-0248-17.

                   Gary T. Steele, attorney for appellant (Gary T. Steele
                   and Gregory D. Emond, on the briefs).
            Law Office of Patricia Palma, attorneys for respondents
            Jeffrey Gulick and Sharon Gulick (Jane C. Nehila, on
            the brief).

            Gebhardt & Kiefer, PC, attorneys for respondents
            Borough of Washington, Borough of Washington
            Shade Tree Commission, and Borough of Washington
            Public Works (Robert C. Ward and Tracy Brooke
            Bussel, on the brief).

PER CURIAM

      Plaintiff, Sue Ann Erickson, appeals from the summary judgment

dismissal of her complaint against defendants Jeffrey Gulick, Sharon Gulick,

and the Borough of Washington.        In her complaint, plaintiff alleged she

sustained injuries when she fell on a sidewalk negligently maintained by the

Gulicks, who owned the adjacent residence. She also alleged the Borough was

liable under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1 to 12-3, for

maintaining a dangerous condition of public property as defined in N.J.S.A.

59:4-2.

      On appeal, plaintiff raises the following argument points:

            Point I:

            THE TRIAL COURT IMPROPERLY DETERMINED
            THAT     DEFENDANTS     GULICK     WERE
            ABSOLUTELY IMMUNE FROM LIABILITY FOR
            THE    FAILURE    TO    REPAIR/IMPROPER
            MAINTENANCE OF THE SIDEWALK ADJACENT
            TO THEIR RESIDENTIAL PROPERTY.

                                                                      A-2301-18T2
                                       2
              Point II:

              THE TRIAL COURT IMPROPERLY DETERMINED
              DEFENDANT BOROUGH OF WASHINGTON TO
              BE IMMUNE FROM LIABILITY UNDER THE NEW
              JERSEY TORT CLAIMS ACT.

      In separate comprehensive written decisions, Judge Thomas C. Miller

determined plaintiff failed to establish material facts from which a jury could

find the Gulicks breached a duty to plaintiff, the condition of the sidewalk was

a dangerous condition of public property as defined in the Tort Claims Act, or

that plaintiff sustained injuries that were "permanent" as defined in N.J.S.A.

59:9-2(d), a prerequisite for recovering pain and suffering damages against a

public entity. Judge Miller construed the facts developed on the summary

judgment record in the light most favorable to plaintiff as required by Rule 4:46-

2(c), exhaustively analyzed the cases and legal principles relevant to those facts,

and correctly derived his legal conclusions from his application of the law to the

material facts.

      We affirm, substantially for the reasons expressed by Judge Miller in his

written decisions. Plaintiff's arguments warrant no further discussion. R. 2:11-

3(e)(1)(E).

      Affirmed.



                                                                           A-2301-18T2
                                        3